DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a plurality of semiconductor structure provided along the vertical direction adjacent the gate oxide layer, each semiconductor structure comprises (i) a first semiconductor material of a first conductivity type; and (ii) second and third semiconductor materials electrically being isolated from each other and each being coplanar with and adjacent the first semiconductor material, the second and third semiconductor materials each being of a second conductivity type different from the first conductivity type, wherein the gate electrode, the ferroelectric layer, the gate oxide layer and the semiconductor structure from a storage transistor of the memory string, and wherein the first, second and third semiconductor materials forming the channel, source and drain regions of the storage transistor”, with combination of remaining features, as recited in claim 1.
Dewey et al (US 2020/0098925 A1) discloses both a ferroelectric layer and an interfacial oxide layer are formed on the bottom and sidewalls of the gate trench region, and the material of the two layers remains on the sidewalls of that region. In such an example structure, ferroelectric layer 130A and interfacial oxide layer 140A may have been blanket deposited (e.g., via conformal deposition process) after S/D regions 160 and spacers 180 were formed. As a result, in this example embodiment, ferroelectric layer 130A and interfacial oxide layer 140A are between a gate electrode 150A and each of spacers 180, such that gate electrode 150A is no longer directly adjacent to (or in physical contact with) spacers 180 (Fig [1-2], Para [0045]).

However, Dewey fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-22 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898